                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALLY RISK SERVICES INC.,

      Plaintiff,                                     Case No. 19-cv-11919
                                                     Hon. Matthew F. Leitman
v.

HARCO NATIONAL INSURANCE
COMPANY,

     Defendant.
__________________________________________________________________/

 ORDER EXTENDING TEMPORARY RESTRAINING ORDER (ECF #11)

      On July 3, 3019, the Court entered a temporary restraining order in this action.

(See Order, ECF #11.) The Court issued the order so that the issues raised in Plaintiff

Ally Risk Services Inc.’s Complaint could be considered and resolved by an

arbitration panel on an expedited basis. The terms of the order are set to expire on

July 22, 2019. (See id.)

      The parties have now informed the Court that Ally has demanded arbitration,

an arbitration panel has been selected, and a hearing on Ally’s motion for a

temporary restraining order and/or preliminary injunction is set to be heard by the

arbitrators on August 1, 2019. The Court concludes that extending the terms of its

temporary restraining order through the scheduled hearing date of Ally’s arbitration

motion is appropriate. This modest extension of the temporary restraining order is


                                          1
appropriate because it will permit the arbitration panel to make the key decisions

concerning each parties’ position on the merits and whether extended preliminary

injunctive relief is appropriate.    The Court does not anticipate extending its

restraining order past August 1, 2019. It is the Court’s current intention that from

that point forward, the arbitration panel will decide whether any additional injunctive

relief is warranted.

      Accordingly, IT IS HEREBY ORDERED that the terms of the Court’s July

3, 2019, order granting a temporary restraining order shall be extended until 11:59

p.m. on August 1, 2019. Harco shall serve a copy of this order on each of its

representatives who is authorized to sell Harco property or casualty insurance

policies to auto dealers or truck dealers. Harco shall accomplish this service by email

by not later than the close of business on July 22, 2019.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: July 18, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 18, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764


                                          2
